United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 10-3568
                                    ___________

Jonathan Scott Dexter,                *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Western District of Arkansas.
Michael J. Astrue, Commissioner,      *
Social Security Administration,       * [UNPUBLISHED]
                                      *
            Appellee.                 *
                                 ___________

                              Submitted: April 7, 2011
                                 Filed: April 14, 2011
                                  ___________

Before WOLLMAN, BOWMAN, and SMITH, Circuit Judges.
                        ___________

PER CURIAM.

       Jonathan Scott Dexter appeals the district court’s1 order affirming the denial of
supplemental security income and disability insurance benefits. After careful review
of the record, see Gates v. Astrue, 627 F.3d 1080, 1082 (8th Cir. 2010) (standard of
review), we find (1) that the administrative law judge’s (ALJ’s) credibility
determination is entitled to deference, see Halverson v. Astrue, 600 F.3d 922, 932 (8th


      1
      The Honorable Barry A. Bryant, United States Magistrate Judge for the
Western District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
Cir. 2010); (2) that the ALJ properly discounted opinions from a treating counselor
and a consulting psychologist on Dexter’s residual functional capacity, see Kirby v.
Astrue, 500 F.3d 705, 709 (8th Cir. 2007) (consulting physician’s opinion is not
entitled to special deference, especially when it is based largely on claimant’s
subjective complaints); cf. Hacker v. Barnhart, 459 F.3d 934, 937 (8th Cir. 2006)
(ALJ may elect in certain circumstances not to give controlling weight to treating
physician’s opinion, as record must be evaluated as whole; treating physician’s own
inconsistency may diminish or eliminate weight accorded to his opinion); (3) that the
ALJ’s hypothetical to a vocational expert was proper, see Guilliams v. Barnhart, 393
F.3d 798, 804 (8th Cir. 2005) (proper hypothetical sets forth impairments supported
by substantial evidence and accepted as true by ALJ); and (4) that Dexter failed to
meet his burden of showing he met the requirements of listings that he identifies, see
Carlson v. Astrue, 604 F.3d 589, 593 (8th Cir. 2010) (burden is on claimant to
establish that he meets or equals listing; impairment must meet all criteria for listing).
Accordingly, the judgment is affirmed. See 8th Cir. R. 47B.
                        ______________________________




                                           -2-